COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00182-CV


PARKER COUNTY APPRAISAL                                           APPELLANT
DISTRICT

                                         V.

JAMES D. FRANCIS                                                   APPELLEE


                                     ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered appellee/cross-appellant’s “Unopposed Motion For

Dismissal Of Cross Appeal.” It is the court’s opinion that the motion should be

granted; therefore, we dismiss the appeal of appellee/cross-appellant James D.

Francis. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the cross-appeal shall be paid by appellee/cross-appellant James

D. Francis, for which let execution issue. See Tex. R. App. P. 42.1(d).

                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 19, 2013




                                    2